IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00232-CR

                    EX PARTE MARK EDWIN HARDESTY


                           From the 40th District Court
                               Ellis County, Texas
                             Trial Court No. 20696CR


                          MEMORANDUM OPINION


       Mark Edwin Hardesty attempted to appeal to this Court the Court of Criminal

Appeal’s June 2, 2010 denial of his statutory writ of habeas corpus. This Court does not

have jurisdiction to review the ruling of the Court of Criminal Appeals. See TEX. CONST.

ART. V, § 6(a).

       Accordingly, this appeal is dismissed.



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed July 7, 2010
Do not publish
[CR25]